Citation Nr: 1505393	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-03 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence was received with respect to the claim for service connection for right leg numbness.

2. Entitlement to service connection for Hepatitis C.

3. Entitlement to service connection for post-operative cellulitis, left knee.

4. Entitlement to service connection for a dermatological disability, to include folliculitis and Methicillin-resistant Staphylococcus aureus (MRSA).

5. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder.

6. Entitlement to a rating in excess of 30 percent for post left knee replacement.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Esq.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010, July 2010, May 2011, and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran testified before the undersigned in an October 2013 hearing and before a Decision Review Officer in September 2011.  Transcripts of those hearings were associated with the claims file and reviewed.  

The issues of entitlement to service connection for a dermatologic disability, a rating in excess of 30 percent for the left knee, and a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a letter received August 31, 2012, before promulgation of a decision on the appeal, the Veteran withdrew his appeal of the denial to reopen the claim of service connection for right leg numbness.

2. The weight of the evidence does not show a current disability of hepatitis C at any time during the rating period on appeal.

3. The weight of the evidence does not show a cellulitis in the left knee at any time during the rating period on appeal.


CONCLUSIONS OF LAW

1. Regarding the issue of reopening the claim of service connection for right leg numbness, the criteria for withdrawal of the appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

3. The criteria for service connection for cellulitis in the left knee have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

The Veteran sent a letter dated August 30, 2012 to VA explaining that in light of the grant of service connection for his right knee disability, he wished to withdraw the appeal for service connection for right leg numbness.  This letter withdrew his appeal of the denial to reopen the claim for service connection for right leg numbness in accordance with 38 C.F.R. § 20.204.  This request was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to this issue.  The Board has no jurisdiction to review the appeal of the denial to reopen the claim of service connection for right leg numbness, and the appeal is dismissed.  See 38 C.F.R. § 20.202.

II. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In June 2010 and April 2012, prior to adjudication of his claims, the RO sent the Veteran letters, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered for the claims decided herein.  The Veteran provided a February 2014 statement waiving review by the Agency of Original Jurisdiction of any evidence received after the last adjudication.  VA provided examinations for the Veteran's hepatitis C and cellulitis claims in June 2010, May 2012, and February 2013.  There is no assertion or indication that the examinations or opinions are inadequate.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the October 2013 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms, treatment, and history to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

III. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however, he is not competent to diagnose hepatitis C, cellulitis, or a disability in the knee as this requires specialized medical training and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the Veteran credible as his statements are detailed and consistent.

The criteria for service connection for cellulitis and hepatitis C have not been met, because the evidence does not show current disabilities.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303. 

The weight of the evidence does not show that the Veteran has hepatitis C currently.  VA treatment from June 2010 contained a positive screen for the hepatitis C antibody and treatment records continued to repeat that diagnosis.  However, hepatitis C screens completed at VA in September 2012 and at a private facility in February 2014 were negative for hepatitis C.  The February 2013 VA examiner explained that the Veteran should not have hepatitis C because he has not presented with any complaints or symptoms.  The examiner further explained that the previous testing could have been a false positive and that if the Veteran truly had chronic hepatitis C, he would have sequalae in most cases, but this is not not the case.  Based on the September 2012 and February 2014 negative tests and a lack of reported symptoms, the Board finds that there is no chronic hepatitis C disability in this case.  In so finding, the Board acknowledges McLain v. Nicholson, 21 Vet. App. 319 (2007), which holds that the "current disability" requirement for service connection is met if disability is shown at any time during the claims period.  However, in this case the VA examiner provided a compelling explanation that true chronic hepatitis C would generally involve some sequelae, which is not the case here.  Thus, the 2010 finding, even though during the claims period, does not signify current chronic disability within the meaning of 38 C.F.R. § 3.303 on the facts of this particular case.

Service connection for hepatitis C cannot be established without a current disability.  Brammer, 3 Vet. App. at 225.   Accordingly, the claim must fail.

Similarly, the weight of the evidence does not show cellulitis of the left knee currently.  Treatment from July 2011, after the Veteran had left knee replacement surgery, shows that he had fever, chills, rigor, and tachycardia and was ultimately diagnosed with cellulitis.  However, this was prior to the rating period on appeal. The May 2012 VA examiner noted that after treatment with antibiotics, the left knee post-operative cellulitis resolved without residual effects.  VA records do not show active treatment for cellulitis after July 2011.  Thus, at no time during the current claim period has been been any demonstration of cellulitis.

During the Board hearing, the Veteran reported having a sharp pain behind his left knee cap after the surgery, which he attributed to the cellulitis.  However, there is no competent evidence to support an association between current pain and the resolved cellulitis.  The Veteran would be competent to report the continuous presence of a rash, but he is not competent to medically determine the source of pain in his knee.  See Jandreau, 492 F.3d at 1377.  He has not reported continuous rash on his left knee, and medical evidence determined that the cellulitis resolved. Based on the evidence, the Veteran does not have current cellulitis on the left knee, and service connection is not warranted.  See Brammer, 3 Vet. App. at 225.

The Board notes that skin disabilities reported in other areas of the Veteran's body are included with his dermatological claim on remand.  Pain symptoms will be considered with the Veteran's claim for an increased rating for his left knee disability, unless medically attributed to a separate disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).        


ORDER

The appeal of the denial to reopen the claim for service connection for right leg numbness is dismissed.

Service connection for hepatitis C is denied.

Service connection for left knee cellulitis is denied.

REMAND

In his Form 9 substantive appeal, received May 2012, the Veteran requested a Board hearing at the local VA office for the issues of increased ratings for PTSD and the left knee disability, but he has not been scheduled for one.  38 C.F.R. §§ 20.700, 20.704 (2013).

The VA examiner in May 2012 provided a negative opinion on the relationship between the left knee replacement surgery and MRSA and folliculitis.  However, the Veteran provided additional relevant medical research, which the examiner was unable to consider.  An additional opinion is necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Board hearing at the RO for his claims of increased ratings for PTSD and left knee.

2. Forward the claims file to a VA dermatologist or infectious disease specialist to provide an opinion on the Veteran's MRSA and folliculitis claim.  An examination should be provided only if the examiner deems necessary.  The examiner should provide answers to the following:

a. Is the folliculitis, diagnosed in the May 2012 examination, at least as likely as not related to MRSA?

b. Did the Veteran at least as likely as not contract MRSA when he was hospitalized for his left knee replacement in July 2011?

c. Is the Veteran's dermatological condition at least as likely as not related to an allergic reaction to his left knee prosthetic? 

d.  Is any folliculitis related to active service?

Please review the medical literature submitted by the Veteran and flagged in VBMS.

The examiner must consider all relevant lay and medical evidence and provide reasons for the opinion.  If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

3. If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


